DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR 1873496, filed on 12/20/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “111” has been used to designate both “SEP” and “thrust mode”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1111" and "1112" have both been used to designate “Fixed thrust”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1112, 130, 121, 122, 123, 215, 242, 260.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or 

Specification
The disclosure is objected to because of the following informalities:
see Paragraphs 0016 – discusses a FMS and EFB, Examiner suggests writing out the phrases (i.e.: Flight Management System, Electronic Flight Bag) and parenthesis the acronym, see also Paragraph 0042 – TSP
see Paragraphs 0021 and 0026 – designates 111 as “SEP” and “thrust”.
see Paragraph 0026 – “adjusted” and “fixed” thrust are both reference numeral “1111”.
see Paragraph 0027 – discusses “N flight modes”, it is unclear what N is to Examiner.
see Paragraph 0020 – line 2 “et” is grammatically incorrect.  
see Paragraph 0053 – line 1 “200” or “3240” is not a step in Figure 2.

The specification is also objected to because it includes reference characters which are not enclosed within parentheses. For example, line 4 of Paragraph 0046: “n_par”.

Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:  The claim is missing a “.”.  Appropriate correction is required.

Claims 1-2 are objected to because they include reference characters which are not enclosed within parentheses.  For example, line 2 of claim 1: “n_phase”.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



“receiving a plurality of flight recordings and determining a table including a number m_obs of rows and p exp + q_mes columns; 

What is populated in the table (parameters or some other variables)? What is m_obs and p_exp + q_mes?  What does, “determining a table” mean?  The phrase appears to be inconsistent with accepted terminology – are applicants building a table (e.g., in real time), or merely populating one?

determining a number n par of parameters and calculating the least-squares criterion of the table thus determined;

	Are the number of parameters determined from the flight recordings? What are the number of parameters determined from? What in the table is being calculated using the least squares method? 

determining npar parameters referred to as end parameters by iteration in a parameter-optimization engine until a predefined minimality criterion is satisfied.”

What is a minimality criterion? What is a parameter optimization engine? How does this last step connect to the previous step?

Claim 2 discusses using a set of E of defined equations, what are the defined equations?

Claim 4 recites the limitation "the aerodynamics model" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitations "the engine speed" and “the aerodynamic model” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Further, how is engine speed coupled with the aerodynamic model? Does it become a part of the aerodynamic model? Is it a separate model that depends on the aerodynamic model?

Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claims recite abstract ideas.

101 Analysis – Step 1
Claim 1 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

Regarding claim 1, the claim incudes limitations that recite an abstract idea and will be used as a representative claim for the remainder of the 101 rejections. The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 1 recites:

A method for optimizing the flight of an aircraft, the flight of said aircraft being segmented into a number n_phase of flight phases that can be modelled by a set E of predefined equations dependent on a number p_exp of explanatory variables and on a number n_par of parameters and providing an observation vector of size q_mes, the method comprising the steps of: 
receiving a plurality of flight recordings and determining a table including a number m_obs of rows and p exp + q_mes columns; 
determining a number n par of parameters and calculating the least-squares criterion of the table thus determined; 
determining npar parameters referred to as end parameters by iteration in a parameter-optimization engine until a predefined minimality criterion is satisfied.

The bolded limitations represent abstract ideas, a mathematical concept. For example, a person using data, a pen, paper, and calculator to perform the bolded parts of claim 1.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding 
In the present case, there are no additional limitations beyond the above mentioned abstract ideas.

Whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional limitation (or combination of limitations) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

It is clear that Applicant’s claim does not comprise any of the above additional limitations that, individually or in combination, have integrated the judicial exception into a practical application. Therefore, the claim is ineligible.


101 Analysis – Step 1
Claim 2 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 2 recites:

The method according to Claim 1, the least-squares-calculation step comprising the steps of: 
calculating, for each row of the table, using the set E of defined equations, the mobs components (Y1.. Ym_obs) of the vector Y=E(X1,..Xpexp,P1,... Pnpar); 
determining the Euclidean norm N of the vector Y - Yobs, the components of the vector Yobs being the m_obs last values in row I of the table; and 
determining the mean for N out of all of the rows in the table.

The bolded limitations represent abstract ideas, a mathematical concept. For example, a person using a pen, paper, and calculator to perform the bolded parts of claim 2.

101 Analysis – Step 2A, Prong 2

In the present case, there are no additional limitations beyond the above mentioned abstract ideas. Therefore, the claim is ineligible.

101 Analysis – Step 1
Claim 3 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 3 recites:

The method according to Claim 1, the observation table comprising information relating to thrust mode and to vertical guidance.

The bolded limitations represent abstract ideas, a mathematical concept. For example, a person using a pen, paper, and calculator to perform the bolded parts of claim 3.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, there are no additional limitations beyond the above mentioned abstract ideas and what information is in the observation table. Therefore, the claim is ineligible.

101 Analysis – Step 1
Claim 4 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of 

The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 4 recites:
The method according to Claim 1, the aerodynamics being modelled using a model of type: [Math3]

    PNG
    media_image1.png
    48
    159
    media_image1.png
    Greyscale

wherein aij represents a coefficient or a function, CL ("lift") et CD ("drag") establish the link between lift, angle of attack and drag, and M denotes the Mach number.

The bolded limitations represent abstract ideas, a mathematical model.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.


101 Analysis – Step 1
Claim 5 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 5 recites:

The method according to Claim 1, the engine speed coupled with the aerodynamic model being modelled by a polynomial function.

The bolded limitations represent abstract ideas, a mathematical concept. For example, a person using a pen, paper, and calculator to perform the bolded parts of claim 5.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements 
In the present case, there are no additional limitations beyond the above mentioned abstract ideas. Therefore, the claim is ineligible.

101 Analysis – Step 1
Claim 6 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 6 recites:

The method according to Claim 1, the initial parameters being the end parameters.

The bolded limitations represent abstract ideas, a mathematical concept.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, there are no additional limitations beyond the above mentioned abstract ideas and what the parameters are. Therefore, the claim is ineligible.

101 Analysis – Step 1
Claim 7 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 7 recites:

The method according to Claim 1, the least-squares criterion being a recursive- least-squares criterion.

The bolded limitations represent abstract ideas, a mathematical equation.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, there are no additional limitations beyond the above mentioned abstract ideas. Therefore, the claim is ineligible.

101 Analysis – Step 1
Claim 8 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of 

The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 8 recites:
A computer program product, said computer program comprising code instructions for performing the steps of the method according to Claim 1 when said program is executed on a computer.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):

A computer program product, said computer program comprising code instructions for performing the steps of the method according to Claim 1 when said program is executed on a computer.

The computer program product is recited so generically (no details whatsoever are provided other than to perform the method on a computer), the limitation represents no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of computers. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of this component does not affect this analysis. Therefore, the claim is ineligible.

101 Analysis – Step 1
Claim 9 is directed to a system. Therefore, the claim is within at least two of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 9 recites:
A system for implementing the steps of the method according to Claim 1, the system comprising one or more avionic systems.

101 Analysis – Step 2A, Prong 2

In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):

A system for implementing the steps of the method according to Claim 1, the system comprising one or more avionic systems.

The system is recited so generically (no details whatsoever are provided other than to perform the method with a system), the limitation represents no more than mere instructions to apply the judicial exception on an avionic systems. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of aircraft (i.e. avionic systems). It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of this component does not affect this analysis. Therefore, the claim is ineligible.


101 Analysis – Step 1
Claim 10 is directed to a system. Therefore, the claim is within at least two of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

The system according to Claim 9, the system further comprising one or more non- avionic systems such as electronic flight bags (EFBs).

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):

The system according to Claim 9, the system further comprising one or more non- avionic systems such as electronic flight bags (EFBs).

The system is recited so generically, the limitation represents no more than mere instructions to apply the judicial exception with avionic systems. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of aircraft (i.e. avionic systems: electronic flight bags (EFBs)). It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of this component does not affect this analysis. Therefore, the claim is ineligible.

101 Analysis – Step 1
Claim 11 is directed to a system. Therefore, the claim is within at least two of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 11 recites:
The system according to Claim 9, comprising onboard computer and storage systems for processing aircraft performance in real time.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):

The system according to Claim 9, comprising onboard computer and storage systems for processing aircraft performance in real time.

The system is recited so generically (no details whatsoever are provided other than to perform the method with a system), that limitation represents no more than mere instructions to apply the judicial exception with a computer (related to avionics systems). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of aircraft. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of this component does not affect this analysis. Therefore, the claim is ineligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                            /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665